 


109 HR 4715 IH: To amend title XVIII of the Social Security Act to extend the 2006 annual coordinated election period for Medicare prescription drug plans through August 15, 2006.
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4715 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. Bradley of New Hampshire (for himself, Mr. Jefferson, Mr. Goode, and Mr. Scott of Georgia) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to extend the 2006 annual coordinated election period for Medicare prescription drug plans through August 15, 2006. 
 
 
1.Three-month extension of the 2006 open enrollment period for Medicare prescription drug plans Section 1860D–1(b)(1)(B)(iii) of the Social Security Act (42 U.S.C. 1395w–101(b)(1)(B)(iii)) is amended by inserting , except that in applying paragraph (1) of such section, with respect to the annual coordinated election period for 2006, such period shall continue through August 15, 2006 before the period. 
 
